Citation Nr: 0116486	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-21 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945 and from April 1947 to April 1965.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  

The Board notes that the veteran's representative has argued 
that the issues in this case are entitlement to service 
connection for an acquired psychiatric disorder, currently 
described as a mood disorder due to generalized medical 
condition, and entitlement to service connection for an 
acquired systemic arthritis, inextricably intertwined with 
the first issue.  The Board notes that in September 1995, the 
RO denied service connection for arthritis and for a nervous 
condition.  The veteran was informed of this decision that 
same month and he did not timely appeal.  Thus, that decision 
became final.  The representative's argument could be 
construed as a request to reopen the claims, and the matter 
is referred to the RO for consideration.  The current issue 
properly certified to the Board on appeal is that which 
appears on the first page of this decision.  


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In PTSD claims, VA has a duty to assist in the verification 
of the veteran's claimed in-service stressors.  In this 
regard, the Board emphasizes that the evidence required to 
establish the in-service occurrence of a stressor varies 
depending on the RO's determination as to the veteran's 
status as a combat veteran. The Board notes that the veteran 
has indicated in a stressor statement received in April 1999 
that he was involved in a truck wreck in 1944 in Cergnola, 
Italy.  He stated that he was treated at a field hospital for 
arm and back injury.  He reported that there was also an 
airplane collision directly over his camp, that two 500-pound 
bombs exploded within 500 yards of his foxhole, and that he 
was assigned to a crew that had to remove crashed aircraft 
from the runway.  He also listed the names, addresses and 
telephone numbers of persons who had witnessed what happened 
to him.  While the veteran's service personnel records were 
secured, it does not appear from the record that the RO has 
contacted the individuals identified by the veteran or has 
undertaken any development to verify the veteran's stressors.   

The duty to assist also includes conducting a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  On VA examination in April 1999, 
the veteran was diagnosed as having mood disorder due to his 
general medical condition.  It is noted that the veteran was 
diagnosed with PTSD in a VA Progress Note dated in October 
1999.  After the RO has completed its development as to the 
claimed in-service stressors, the RO should afford the 
veteran another VA psychiatric examination.

Accordingly, the case is REMANDED to the RO for the following 
action:



1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for any of the 
disabilities at issue here.  With any 
necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records, the RO 
must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

2.  The RO should review all pertinent 
evidence, including the veteran's service 
records, and written statements, for 
evidence as to claimed in-service 
stressors.  The RO should ask the veteran 
to clarify names, ranks, dates, 
locations, and other pertinent 
information required for verification of 
those stressors that he has reported and 
that are noted above. The RO should 
advise the veteran that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted. In addition, the veteran 
should be informed of alternative methods 
for supporting his claim, such as 
letters, diaries and statements from 
service comrades concerning the events he 
has described in service.  The RO should 
attempt to contact any individuals that 
the veteran indicates may have witnessed 
the stressors that he is claiming.  

3.  The RO should then prepare a summary 
of all the claimed stressors. This 
summary and a copy of the veteran's 
separation documents and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197. The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
from all available sources that might 
corroborate the veteran's alleged 
stressors.

4.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor it determined is established by 
the record. If no stressor has been 
verified, the RO should so state in its 
report. This report is then to be added 
to the claims folder.

5.  After completing the above actions, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, to 
include psychological testing and PTSD 
sub scales.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
the claims file, must be made available 
to the examiner for review.  
Specifically, the RO must provide 

the examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner is 
asked to determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If a PTSD diagnosis 
is deemed appropriate, the examiner 
should offer an opinion as to whether the 
PTSD symptomatology is related to one or 
more of the in-service stressors found to 
be established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

6.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements 

and development procedures contained in 
sections 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  Then, the RO should readjudicate the 
issue on appeal in light of relevant law, 
regulations, and court decisions.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.




By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




